 

Case 8:20-mj-00596-GLF Document1 Filed 11/17/20 Page 8 DHISTRICT COURT ND OF NY

 

 

 

 

 

 

 

 

 

 

AO 91 (Rev, 11/11) Criminal Complaint NOV.17 2090
UNITED STATES DISTRICT COURT
for the AT OCLOCK _
. os John M. Domurac, Cys Plattsburgh
Northern District of New York . g
UNITED STATES OF AMERICA )
¥. )
Heather SQUARE } Case No. 8:20-MJ-596 (GLF)
)
)
)
)
Defendants }
CRIMINAL COMPLAINT

I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of November 8, 2019, in the county of St Lawrence in the Northern District of New
York the defendants violated:

Code Section Offense Description
31 U.S.C. § 5332 (a) Knowingly conceals more than $10,000 in currency and transports
from a place outside of the U.S. to a place within the U.S.

This criminal complaint is based on these facts:

& Continued on the attached sheet.
Ch Voy IYt7/2020 0 pm
Complainant’s signature
HSI SA Richard Vogelzang

Printed name and title
Attested to by the affiant in accordance with Rule 4.1 of the Federal Rules of Criminal Procedure.

Date: November (7, 2020 Dey ' farr0

' Judge's signature

 

 

City and State: Plattsburgh, New York Hon. Gary L. Favro, U.S. Magistrate Judge
Printed name and title

 
Case 8:20-mj-00596-GLF Document1 Filed 11/17/20 Page 2 of 3

United States of America v. SQUARE, Heather

On November 8, 2019, at approximately 12:27 p.m., Customs and Border Protection Officers (CBPOs)
encountered a gray Chrysler 300, bearing New York license plate XXX-XXXX, arriving for inspection at the
Massena, New York Port of Entry (POE). CBPOs encountered three subjects inside the vehicle including
Heather SQUARE and passengers Morgan Gray and Layla Back. SQUARE presented a Canadian tribal card,
Gray presented a New York driver’s license, and Back did not have any identification. All subjects were
referred to secondary for a K-9 search and verification on the identification of Back. After the subjects were
referred to secondary and pulled under the POE canopy, a CBPO observed that the passengers did not
immediately eet out of the vehicle. The CBPO waited and then approached the vehicle. SQUARE rolled down
the window and was told that the passengers and SQUARE needed to exit the vehicle and report into the
secondary area. SQUARE then whispered something to Gray and all occupants exited the vehicle.

A CBPO took a binding written declaration from SQUARE, who made a negative declaration on the question: J
Am (we are) carrying currency or monetary instruments over $10,000 U.S. or foreign equivalent. SQUARE
took a small black backpack into the building with her and brought it with her to the counter. A CBPO opened the
backpack and observed a large amount of U.S. currency. SQUARE was asked how much currency was in the
backpack and responded she did not know. At this time CBPOs noticed an unexplained bulge near the chest
and groin area of SQUARE. CBPOs conducted a patdown search which revealed additional US currency
concealed near SQUARE’s chest and groin area. In total, CBPOs located approximately $14,000 in U.S.
currency between SQUARE and her backpack. Additionally, Gray was observed coughing and ruffling the
front of her shirt and CBPOs noticed a bulge near Gray’s chest. CBPOs brought Gray to a secure area and
asked Gray what was in her bra and in response Gray shrugged her shoulders and did not give a verbal
response. CBPOs conducted a patdown search which revealed approximately $4,100 in U.S. currency concealed

near Gray’s chest. CBPOs seized a total of $18,100 in U.S. currency from SQUARE and Gray.
Case 8:20-mj-0O0596-GLF Document1 Filed 11/17/20 Page 3 of 3

United States of America v. SQUARE, Heather

At approximately 6:00 p.m., Homeland Security Investigations Special Agents and Task Force Officers
interviewed SQUARE. SQUARE waived her Miranda Warnings and agreed to speak without a lawyer present.
SQUARE stated her mother passed away in March of 2014 and that her mother's name was Suzie Benedict.
SQUARE stated that the currency CBP seized originated from a $100,000 pension and life insurance policy
from her mother's passing. SQUARE also stated that the money seized belonged to her and did not belong to

Gray. SQUARE advised she gave Gray the money somewhere near the bridge prior to the inspection with CBP.
